DETAILED ACTION

Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 11, 2020 has been entered.

Response to Arguments 	
 	The previously issued specification objection is hereby withdrawn in view of the amended specification.

	The previously issued claim objection is hereby withdrawn in view of amended claim 12.




	The Applicant’s arguments with respect to claims #1, 2, 12-17, and 23-26 in the reply filed on November 11, 2020 have been carefully considered, but are moot in view of the new grounds of rejection.

Claim Objections
 	As to claim 1, the Examiner suggests replacing “wherein a second area thicknesses” with “wherein a second area thickness”.

 	As to claim 24, the Examiner suggests replacing “have a range of” with “has a range of”.

Claim Rejections 35 U.S.C. § 102(a)(1)
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 23, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (U.S. Patent Publication No. 2018/0032189 A1), hereafter “Lee”.


    PNG
    media_image1.png
    568
    695
    media_image1.png
    Greyscale

Lee, Annotated FIG. 5C

	As to claim 1, Lee teaches:
A first substrate SUB having a display area DA and a non-display area NDA.  Lee teaches the corresponding display apparatus in FIG. 5C.

A pixel array layer DP-DCL provided on the display area of the first substrate.

A second substrate TS provided on the pixel array layer, having a first area (TSP in DA) and a second area (TSL in NDA), the first area and the second area disposed within a boundary of the pixel array layer.

Wherein a second area thickness is different than a first area thickness.  In annotated FIG. 5C supra, the second area has a greater thickness than the first area.

Wherein portions of the first substrate and the pixel array corresponding to the second area of the second substrate are bent with the second area.  Lee teaches in FIG. 4B bending portions BA1, BA2 of the first substrate and the pixel area corresponding to the second area of the second substrate when the second area (also in BA1, BA2) is bent.

	As to claim 23, Lee teaches the second substrate TS comprises a metal plate.  See Lee, ¶ [0135].

 	As to claim 25, Lee teaches the use of an additional resin layer, which corresponds to the claimed adhesive layer.  Id. at ¶ [0129]. 


Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

 	Claims 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 1.

 	As to claim 24, Lee teaches the second substrate TS includes a step difference formed in a boundary between the first area and the second area.  See Lee, FIG. 5C.
However, Lee does not teach the step difference has a range of 40 m to 60 m.
	On the other hand, shape, size, and dimension differences are considered obvious design choices and are not patentable unless unobvious or unexpected results are obtained from these changes.  It appears that these changes produce no functional differences and therefore would have been obvious.  Note In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
	

	As to claim 26, Lee does not teach the adhesive layer includes a decompression adhesive or a barrier decompression adhesive having a moisture absorption function. 
 	On the other hand, it would have been obvious to one having ordinary skill in the art before the effective filing date to use a decompression adhesive or a barrier decompression adhesive having a moisture absorption function for an adhesive application, since it has been held to be within the general skill of a worker in the art to select a known material on the 

Claims Allowable If Rewritten in Independent Form
 	Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

 	As to claim 2, Lee teaches the direct opposite of claim 2, i.e. the second area thickness is thicker than a first area thickness.  
 	No other prior art references were found.

Indication of Allowable Subject Matter 
 	The following is a statement of reasons for the indication of allowable subject matter: claims 12-17 are indicated as being allowable.  

 	As to claim 12, Lee, although teaching a first substrate on top of the pixel array layer and within a boundary of the pixel array layer, does not teach the limitations of a first and second cover layer.  
 	No other prior art references were found.

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBERR CHI whose telephone number is (571)270-3955.  The examiner can normally be reached on 10am to 6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUBERR L CHI/Primary Examiner, Art Unit 2829